Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

The instant application discloses a method and an apparatus for session management.  Cherian et al. (USPub: 2014/0241267) discloses sending a session request using IP address; configuring, via the processor, the user endpoint device with a session internet protocol address that is assigned when a response to the request for the session internet protocol address assignment is received, wherein the response includes the session internet protocol address that is assigned (FIG. 2, para. 160, lines 3-8);  providing, via the processor, to a controller an association of a session layer internet protocol address with the session internet protocol address (FIG. 2, para. 160, lines 3-8); and receiving, via the processor, one or more packets addressed to the session internet protocol address, wherein the one or more packets are received via the
access network entity associated with the session layer internet protocol address of the user endpoint device (para. 89, lines 4-5, para. 63, lines 2-3, and para. 11, lines 4-8).  However, Cherian does not explicitly disclose a session internet protocol address assignment using an interface internet protocol address of the user endpoint device, wherein the interface internet protocol address of the user endpoint device is generated by combining a physical address of the user endpoint device with a prefix of an access network entity that is received from the access network entity.

Consequently, the independent (and dependent) claims, read in light of the specification, are allowable over the state of the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/A. L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419